                                             LAW OFFICE OF

                            Bruno V. Gioffre, Jr., PLLC
                                  707 WESTCHESTER AVE, SUITE 305
                                   WHITE PLAINS, NEW YORK 10604

                                           TELEPHONE (914) 481-8900
Bruno V. Gioffre, Jr.                      FACSIMILE (914) 481-8905
Admitted in NY, CT & FL                   bruno@bgioffrelaw.com

                                                      July 2, 2021
       VIA ECF                            Defendant's application is GRANTED. The initial conference
       Honorable Lorna G. Schofield       scheduled for July 8, 2021, at 11:00 a.m. is adjourned to August 12,
       United States District Court       2021, at 10:50 a.m.
       Southern District of New York
       500 Pearl Street                   Dated: July 6, 2021
       New York, New York 10007                  New York, New York
                      Re:      Gomez v. Antonio’s Trattoria Corp., et al
                               Docket No. 21-cv-3271 (LGS)________

       Dear Judge Schofield:

               Please be advised that the Law Office of Bruno V. Gioffre, Jr., PLLC has recently
       been retained to represent Defendant Antonio’s Trattoria Corp. in the above referenced
       matter. At this time, we are respectfully requesting that the Court adjourn the July 8, 2021
       pre-trial conference in this matter to August 12, 2021 to allow the us to engage in
       meaningful settlement negotiations with the Plaintiff prior to filing an answer in this matter
       to cut down on legal fees for both sides. In addition, I was contacted by Brian A. Stark,
       Esq., attorney for Defendant Brownstone Family Holdings, LLC who also expressed an
       interest in settling this matter globally short of filing an answer and incurring unnecessary
       legal fees for his client.

              I communicated with counsel for plaintiff, Gabriel Levy, today and he consents to
       our adjournment request. This is our first request for an adjournment of the conference.

              We thank you for your consideration.

                                                       Very truly yours,

                                                       Law Office of Bruno V. Gioffre, Jr., PLLC

                                                       Bruno V. Gioffre, Jr.

                                                       Bruno V. Gioffre, Jr., Esq.
       Cc:    Gabriel A. Levy (via ecf)
